DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “…and to select the bitrate candidate comprises tp select the bitrate candidate as the one of the set of bitrate candidates….”. This language is not clear including the term “tp”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2019/0104324).
Regarding claim 1, Han discloses a method for adjusting allocations of bitrate between a video signal and an audio signal of an immersive multimedia item, the method comprising:
identifying content of interest within a time interval of the immersive multimedia item, the content of interest including one or both of video content or audio content (identifying subsegment needed for the view; see at least paragraphs 0034-0036);
identifying an amount of bandwidth available for transmitting the video signal and the audio signal to a client during the time interval (bandwidth is known; see at least paragraphs 0050, 0064 and 0077-0079);
selecting, from a set of bitrate candidates that is limited by the amount of bandwidth, a bitrate candidate reflecting bitrates for the video signal and for the audio signal based on the content of interest, wherein a respective bitrate candidate of the set of bitrate candidates reflects a different combination of bitrates for the video signal and for the audio signal (switching between multiple bitrates; see at least paragraphs 0049 and 0072-0073); and
adjusting the allocations of the bitrate between the video signal and the audio signal according to the selected bitrate candidate (switching between multiple bitrates will adjust the allocation of the bitrate; see at least paragraphs 0049 and 0072-0073).

Regarding claim 2, Han discloses the method of claim 1, wherein the content of interest includes only the video content and the bitrates reflected by the selected bitrate candidate indicate to allocate more bitrate to the video signal than to the audio signal (the content can be any of video or audio; see at least paragraph 0102 and the allocation will correspond to the type of content; see at least paragraphs 0049 and 0072-0073).

Regarding claim 3, Han discloses the method of claim 1, wherein a different bitrate candidate is selected based on content of interest within a subsequent time interval of the immersive multimedia item and the method comprises:
subsequent to adjusting the allocations of the bitrate between the video signal and the audio signal according to the selected bitrate candidate, readjusting the allocations of the bitrate between the video signal and the audio signal according to the different bitrate candidate (switching between multiple bitrates will adjust and readjust the allocation of the bitrate; see at least paragraphs 0049 and 0072-0073).

Regarding claim 4, Han discloses the method of claim 1, wherein identifying the amount of bandwidth comprises determining the amount of bandwidth based on statistical information (see at least paragraphs 0050, 0064 and 0077-0079).

Regarding claim 5, Han discloses the method of claim 4, wherein the statistical information indicates an average amount of bandwidth available to clients to which the immersive multimedia item can be streamed (see at least paragraphs 0050, 0064 and 0077-0079).

Regarding claim 6, Han discloses the method of claim 1, wherein a respective bitrate candidate of the set of bitrate candidates reflects a different quality measurement for each of the video signal and the audio signal (see at least paragraphs 0049 and 0072-0073).

Regarding claim 7, Han discloses the method of claim 1, comprising:
receiving a quality selection, the quality selection including indicating preferences of a user of a client to which the immersive multimedia item is streamed, wherein at least some bitrate candidates of the set of bitrate candidates are based on the quality selection (the selection is based on the device capabilities; see at least paragraphs 0049, 0082 and 0090).

Regarding claim 8, Han discloses the method of claim 7, wherein the quality selection comprises a resolution for the immersive multimedia item (see at least paragraphs 0049, 0082 and 0090).

Regarding claim 9, Han discloses the method of claim 1, wherein at least some of the set of bitrate candidates reflect different numbers of channels for the audio signal (see at least paragraphs 0103 and 0105).

Claim 11 is rejected on the same grounds as claim 1.
Claim 12 is rejected on the same grounds as claim 2.

Regarding claim 13, Han discloses the apparatus of claim 11, wherein to identify the amount of bandwidth comprises to examine network traffic information established between a client and a server from which the immersive multimedia item is streamed (see at least paragraphs 0050, 0064 and 0077-0079).

Regarding claim 14, Han discloses the apparatus of claim 11, wherein the processor is configured to compare bitrate candidates of the set of bitrate candidates, and to select the bitrate candidate comprises to select the bitrate candidate based on a result of the comparing (switching between multiple bitrates; see at least paragraphs 0049 and 0072-0073).

Regarding claim 16, Han discloses the apparatus of claim 11, wherein to select the bitrate candidate comprises to select the bitrate candidate of the set of bitrate candidates that maximizes an overall quality of experience for the immersive multimedia item (switching between multiple bitrates; see at least paragraphs 0049 and 0072-0073).

Regarding claim 17, Han discloses the apparatus of claim 11, wherein the processor is configured to:
determine the set of bitrate candidates (switching between multiple bitrates; see at least paragraphs 0049 and 0072-0073).

Regarding claim 18, Han discloses the apparatus of claim 17, wherein to determine the set of bitrate candidates comprises to determine the set of bitrate candidates to meet preferences included in a client profile (see at least paragraphs 0037, 0049, 0116-0017 and 0148).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Huber (US 8,396,282).
Regarding claim 10, Han discloses the method of claim 1, but is not clear about parameterizing the audio signal in a direction of a spherical representation of the immersive multimedia item to identify changes in loudness of audio content of the immersive multimedia item. 
Huber discloses parameterizing the audio signal in a direction of a spherical representation of the immersive multimedia item to identify changes in loudness of audio content of the immersive multimedia item; see at least col. 15, line 22-47.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Han by the teachings of Huber by having the above limitations so to be able to use a fused saliency map to determine the most salient targets; see at least col. 1, lines 24-29.

Regarding claim 19, Han discloses the apparatus of claim 11, and to identify the content of interest, but is not clear about produce a video saliency map representing changes in the video signal over the time interval within a spatial region of the immersive multimedia item; and produce an audio saliency map representing changes in the audio signal over the time interval within the spatial region, wherein at least one of the changes in the video signal or the changes in the audio signal reflect a content of interest.
Huber discloses producing a video saliency map representing changes in the video signal over the time interval within a spatial region of the immersive multimedia item; and producing an audio saliency map representing changes in the audio signal over the time interval within the spatial region, wherein at least one of the changes in the video signal or the changes in the audio signal reflect a content of interest (computing visual saliency map and audio saliency map and generating fused saliency may from both maps; see at least col. 2, line 49-col. 3, line 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Han by the teachings of Huber by having the above limitations so to be able to use a fused saliency map to determine the most salient targets; see at least col. 1, lines 24-29.

		
Regarding claim 20, Han in view of Huber disclose the apparatus of claim 19, wherein the processor is configured to:
combine at least a portion of the video saliency map and at least a portion of the audio saliency map to produce a fused saliency map, wherein to combine includes to adjust relative weights of the audio saliency map and of the video saliency map and to adjust the allocations of the bitrate comprises to enhance the content of interest according to the fused saliency map (the map of Huber; see at least col. 2, line 49-col. 3, line 48 and the adjusting of Han; see at least the rejection of claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426